DETAILED ACTION
This action is responsive to the application filed 5/11/21.
Claims 13-28 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:
‘a patient line, a first enclosed path […]’ should be corrected to ‘a patient line[,] comprising a first enclosed path […].’
‘a recirculation line, a second enclosed path […]’ should be corrected to ‘a recirculation line[,] comprising a second enclosed path [...].’
‘wherein the recirculation line is configured to direct to the reservoir […]’ should be corrected to ‘wherein the recirculation line is configured to direct the heated infusate to the reservoir ’. Note that the current amendment drops the ‘the . 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13-18 and 26-28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 13,  the claim recites ‘a first enclosed path to and through a body in a continuous enclosed path to where the infusate is heated and back to and from the body’ .The claim is therefore ineligible for a patent since it includes a  limitation which encompasses the human body. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 has been amended to recite the method step of causing fluid flow both through the first enclosed bath and the second enclosed path. This seems to imply a simultaneous use of the first and second enclosed paths. The examiner cannot find support in the original disclosure for this limitation. Therefore, the claim contains new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14, 16, 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 25 and 26, it is not clear what is meant by the limitation ‘slack time’.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15 and 20 recite the broad recitation ‘wherein the fluid heater is an electro magnetic heater’, and the claim also recites ‘wherein the fluid heater is an induction heater’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 16, according to MPEP 2173(p) ‘a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112, 2nd
In the instant case the method steps are as follows:
Claim 16: ‘wherein the fluid heater receives electric power via an AC wall outlet or a battery’
The examiner suggests amending the claims to recite functional language such as ‘configured to’ and ‘capable of’ in order to clarify that applicant is claiming an apparatus and associated structures capable of performing the claimed method steps and not the method steps themselves.
Regarding claim 25, it is not clear whether the amended method step of ‘causing the fluid to flow […] both (i) through a first enclosed path […] and (ii) through the second enclosed path’ requires a simultaneous flowing through both paths or whether the limitation can be satisfied through a sequential flowing through both paths.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case the claims fail to further limit the subject matter since an induction heater is innately an electro-magnetic heater.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20080097562) in view of Cassidy (US 5319170).
Regarding claim 13, Tan teaches a system for heating an infusate for hyperthermia treatment (Par. 2, ‘Hyperthermia treatment generally refers to a process for treating certain illness by circulating a perfusate (perfusing fluid) in a body cavity of an object including human beings, where the circulated perfusate has been heated to a temperature that is higher than the normal body temperature of the object’), the system comprising: a reservoir for containing an infusate (Fig. 1, reservoir 20 and par. 28, ‘The reservoir 20 functions as storage for perfusion fluid’); a fluid heater (Fig. 1, heating/cooling system 30);  a diversion valve (Fig. 1, first and second bypass switches 52, 53); a patient line comprising, a first enclosed path to and through a body in a continuous enclosed path to where the infusate is heated and back to and from the body (Fig. 1, tubings 80- 82, 84, 86-87, inflow catheters 72, 73 and outflow catheters 74-75); and a recirculation line comprising a second enclosed path from where the the heated infusate to the reservoir, so that the system increases a temperature of the infusate in the reservoir (Par. 36, ‘The first and second bypass switches (52, 53) allow the internal circulation of the perfusion fluid within the IPCH system 1. Internal circulation of the perfusion fluid allows it to be pre-heated to a desired temperature before being re-
Tan fails to teach wherein the fluid heater is an induction heater. 
Regarding claim 19, Tan teaches a method for heating an infusate (Par. 2, ‘Hyperthermia treatment generally refers to a process for treating certain illness by circulating a perfusate (perfusing fluid) in a body cavity of an object including human beings, where the circulated perfusate has been heated to a temperature that is higher than the normal body temperature of the object’), the method comprising: heating an inlet infusate from a reservoir via a fluid heater (Abstract, ‘a heating/cooling system coupled to the reservoir so that the fluid can be transferred from the reservoir to the heating system, wherein the heating/cooling system comprises a heating/cooling exchange module having a channel within which the fluid can flow; and a plurality of Peltier modules coupled to the heating/cooling module, wherein the plurality of Peltier modules heat up the fluid flowing through the channel’); directing an outlet infusate into a patient line and/or a recirculation line, the outlet infusate flowing from the heater (Fig. 1 and par. 36, ‘The first and second bypass switches (52, 53) allow the internal circulation of the perfusion fluid within the IPCH system 1. Internal circulation of the perfusion fluid allows it to be pre-heated to a desired temperature before being re-directed towards the inflow catheters (72, 73) for circulation within the patient's peritoneal cavity 300. The operations of the first and second bypass switches (52, 53) are controlled by a computer system 90’); providing the outlet infusate to a patient though the patient line when the outlet infusate is directed therethrough (Fig. 1, and abstract, ‘wherein the at least one inflow catheter delivers the heated/cooled fluid to an 
Tan fails to teach wherein the fluid heater is an induction heater. 
Regarding claim 25, Tan teaches a method for hyperthermia treatment (Par. 2, ‘Hyperthermia treatment generally refers to a process for treating certain illness by circulating a perfusate (perfusing fluid) in a body cavity of an object including human beings, where the circulated perfusate has been heated to a temperature that is higher than the normal body temperature of the object’) for a body comprising, (a) providing treatment fluid (Abstract, ‘reservoir for storing fluid’); (b) heating the treatment fluid to a predetermined temperature (Par. 2, ‘For chemohyperthermia treatment, the perfusing fluid in the body cavity is heated up to 45 °C. to increase the susceptibility of cancer cells in the body cavity to the chemotherapeutic agents’); (c) causing fluid flow for the heated fluid (Abstract, ‘a pumping means coupled to the heating/cooling system, wherein the pumping means pump the perfusion fluid from the reservoir to the heating/cooling system’); (d) causing the fluid to flow either or both; (i) through a first enclosed path to and through a body to be treated in a continuous enclosed path to where the fluid is heated and back to and from the body to be treated until the treatment 
Tan fails to teach that the treatment fluid is heated via an induction heater. 
Regarding the induction heater aspect, Cassidy teaches an analogous device for heating a fluid  infused into the body (Col. 1, lines 7-10, ‘The present invention relates to apparatus for heating a fluid and more particularly to apparatus for quickly and controllably heating flows of fluids such as blood plasma which may be needed for infusion into a hemorrhaging patient’); wherein the fluid heater is an induction heater (Abstract, ‘An inductor is magnetically coupled to the conductors and is energized with alternating current thereby to induce local currents in the conductors and generate heat which is imparted to fluid passing through the flow paths and over the surfaces of the 
Therefore, in view of Cassidy, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Tan by utilizing an inductive heater, as taught by Cassidy, in order to configure the device to be efficient, compact, portable and fast-acting, as taught by Cassidy.
Further, considering that both Tan and Cassidy teach different heating elements for heating an infusion fluid, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known heating element for the other in order to achieve the predictable result of a heating element for heating an infusion fluid. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 14, Tan, as modified, further teaches wherein the diversion valve is configured to direct the heated infusate from the fluid heater into the recirculation line during slack time (Par. 36, pre-heating time can be considered ‘slack time’).
Regarding claims 15 and 20, Tan, as modified, further teaches wherein the fluid heater is an electro-magnetic heater (Tan has previously been modified in view of Cassidy to utilize an induction heater which is innately an electro-magnetic heater; see Cassidy, fig, 1, inductive heater 15).
Regarding claim 16, Tan, as modified, fails to teach wherein the fluid heater receives electric power via an AC wall outlet or a battery.
Cassidy, however, teaches an analogous device having an induction heater powered by a battery (Col. 1, line 42, ‘the provision of such apparatus which is easily transportable and which can be operated from battery power’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configure the device to operate using battery power, as taught by Cassidy, in order to increase the portability of the device.
Regarding claim 17, Tan, as modified, fails to teach a bubble trap for removing air bubbles from fluid flowing through the system.
Cassidy, however, teaches an analogous device which comprises a bubble trap for removing air bubbles from fluid flowing through the system (Col. 2, lines 36-38, ‘From the heater 15, the infusate passes through a separator 23 which removes any possible entrained air bubbles and then passes to the patient’).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to provide a bubble trap, as taught by Cassidy, in order to remove air bubbles from the heated fluid, since such air bubbles can be detrimental to a patient when infused into the body.
Regarding claim 18, Tan, as modified, further teaches one or more temperature detectors positioned for simultaneous detection of one or more temperature of the infusate (Par. 14, first, second and third temperature probes).
Regarding claim 21, Tan, as modified, further teaches wherein a temperature of the outlet infusate is higher than a temperature of the inlet infusate (Abstract, the outlet infusate which is the fluid which is flowing through the outlet of heater 30, is innately a higher temperature than the fluid flowing into the inlet of heater 30 prior to be heating).
Regarding claim 22, Tan, as modified, further teaches measuring a temperature of the inlet infusate, the inlet infusate flowing to the fluid heater from a reservoir (Par. 14, the temperature measured by the second pressure and temperature sensing probe which measures the temperature of the inlet infusate as it is being drained from the patient and recirculated back to heater 30).
Regarding claim 23, Tan, as modified, further teaches measuring a temperature of the outlet infusate, the outlet infusate flowing from the heater (Par. 14, the temperature measured by the first pressure and temperature sensing probe which measures the temperature of the outlet infusate as flowing into the patient from the heater).
Regarding claim 24, Tan, as modified, further teaches mixing the infusate from the recirculation line and the infusate stored in the reservoir (Par. 36, ‘In this case, the "heat-spiked" perfusion fluid from the pumping system 40 is directed to the reservoir 20’).
Regarding claim 26, Tan, as modified, further teaches that during slack time, the diversion valve is configured to direct the heated infusate from the fluid heater into the recirculation line and the patient line (Par. 36, ‘The first and second bypass switches (52, 53) allow the internal circulation of the perfusion fluid within the IPCH system 1. Internal circulation of the perfusion fluid allows it to be pre-heated to a desired temperature before being re-directed towards the inflow catheters (72,73) for circulation within the patient's peritoneal cavity 300’; this pre-heating time can be considered ‘slack time’).
Regarding claim 27, Tan, as modified, further teaches wherein at least a portion of the system is disposable (Par. 39, ‘The inflow catheters (72, 73), outflow catheters (74, 75), and related perfusion apparels such as the tubings (80-87) are designed to be of sterile single use sets and can be made to be disposable at the end of each treatment procedure.’).
Regarding claim 28, Tan, as modified, further teaches wherein the patient line and/or the recirculation line is disposable (Par. 39, ‘The inflow catheters (72, 73), outflow catheters (74, 75), and related perfusion apparels such as the tubings (80-87) are designed to be of sterile single use sets and can be made to be disposable at the end of each treatment procedure.’).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,137,257 (‘257). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘257 are merely a narrower recitation of application claims For . 
Application claim 13
Claim 1 (‘257)
A system for heating an infusate for hyperthermia treatment, the system comprising:

a reservoir for containing an infusate; 

a fluid heater; 

a diversion valve;

a patient line, a first enclosed path to and through a body in a continuous enclosed path to where the infusate is heated and back to and from the body); 
a recirculation line, a second enclosed path from where the infusate is heated and back to and the reservoir until the infusate in the reservoir is heated to a predetermined temperature, and

wherein the fluid heater comprises an inlet configured to receive the infusate from the reservoir, 








wherein the diversion valve is configured to direct a heated infusate from the fluid heater into the patient line and/or the recirculation line, said diversion valve configured to control a ratio of a flow in the patient line to a flow in the recirculation line, 




wherein the recirculation line is configured to direct the heated infusate to the reservoir, so that the system increases a temperature of the infusate in the reservoir and

wherein the fluid heater is an induction heater.




a reservoir for containing an infusate; 

an induction fluid heater comprising a circular single flow path therewithin; 

a diversion valve; 

a patient line; and 




a recirculation line, 





wherein the induction fluid heater comprises an inlet to receive the infusate from the reservoir and to direct the infusate to the circular single flow path, 

wherein the induction fluid heater comprises an outlet to direct a heated infusate from the circular single flow path into the patient line and/or the recirculation line, 

wherein the diversion valve operates to direct the heated infusate from the induction fluid heater into the patient line and/or the recirculation line, said diversion valve controlling a ratio of a flow in the patient line to a flow in the recirculation line, 



wherein the recirculation line directs the heated infusate to the reservoir, so that the system increases a temperature of the infusate in the reservoir.


(the fluid heater is previously defined as an induction heater)


As can be seen from the comparison above, the patent claims are merely a narrower recitation of the application claims and therefore it would be impossible to construct the system of ‘257 without directly infringing upon the application claims.

Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. 
Regarding the indefiniteness of the term ‘slack time’, the examiner notes that the term is ambiguous and is not explicitly defined by the specification. Further, the term does not have a recognized meaning in the art. If applicant intends that the term refer to time periods between successive infusions in which the system is not actively in use, then the examiner suggests amending the claims to clarify this within the body of the claims themselves. 
Regarding the combination of Tan in view of Cassidy, Applicant argues that one of ordinary skill in the art would not be motivated to modify Tan’s system with Cassidy’s 
Applicant further argues that one of ordinary skill in the art would not substitute the induction heater of Cassidy for the Peltier heaters of Tan since Tan teaches various advantages of Peltier elements other heating systems and since according to applicant Tan already achieves a compact system. The examiner disagrees with the premise of applicant’s argument. For instance, according to MPEP 2143.01(I), ‘The disclosure of 
Applicant further argues that ‘slack time’ is limited to only refer to periods ‘between infusion demands’ and that Tan cannot teach ‘slack time’ since Tan only teaches pre-heating before infusion. The examiner disagrees that the claim term ‘slack time’ must be interpreted to specifically refer to periods between infusion demands.
According to MPEP 2111.01(IV), ‘The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.’ In the instant case, it is the examiner’s position that the broadest reasonable interpretation of ‘slack time’ is a 
Regarding applicant’s argument that the ‘257 patent does not constitute prior art under 35 U.S.C. 102.  Applicant’s argument is unpersuasive since the question of whether ‘257 is prior art under 35 U.S.C. 102 is not relevant to the determination of a non-statutory double patenting rejection between an application and a patent (See MPEP 804, chart II-B_AIA ). Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794